 Case: 1:15-cr-00075 Document #: 100 Filed: 05/22/19 Page 1 of 1 PageID #:472

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:15−cr−00075
                                                        Honorable Virginia M. Kendall
Navinder Singh Sarao
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 22, 2019:


        MINUTE entry before the Honorable Virginia M. Kendall as to Navinder Singh
Sarao. The parties contacted the courtroom deputy to advise they are ready to proceed to
sentencing. Cause referred to the Probation Office for a presentence investigation.
Sentencing hearing set for 9/26/2019 at 10:00 AM. Sentencing position papers due on or
before 9/12/2019. Objections, if any, shall be filed on or before 9/19/2019. The Court
directs the disclosure of the Probation Department's sentencing recommendation to both
Defendant and the Government. Pursuant to 18 U.S.C. § 3664(d)(1), if restitution is being
sought in this case, 60 days prior to the sentencing date, the Government shall provide the
Probation Office and the courtroom deputy an electronic standardized spreadsheet
(available on the Courts website) with a list of victims and their full current contact
information. This list shall include any amounts subject to restitution. If the Government
is not able to provide the full victim list 60 days prior to sentencing, they shall file a
motion to request an extension of time to compile the information, to the extent permitted
by 18 U.S.C. § 3664(d)(5). Mailed notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
